Citation Nr: 1505534	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-10 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, rated as noncompensable prior to April 13, 2011, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2011, the RO increased the rating for the Veteran's service-connected bilateral hearing loss to 20 percent effective April 13, 2011.  As that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2014, the Board remanded the current issue for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

The Veteran's VA treatment records include several audiological evaluations that reference contemporaneous audiogram findings.  However, those records do not include the audiogram findings, and note that they may be viewed through a display function the Board is unable to access.  As the audiograms are not otherwise associated with the claims file, the Board finds that they must be obtained and associated with the claims file.  Any additional, relevant VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the audiogram findings, referenced during the Veteran's January 2011, March 2012, September 2012, and March 2014 VA audiology appointments, noted to be accessible under "Tools, Then Audiogram Display."  In addition, obtain any VA treatment records from December 2014 to the present, including copies of any additional audiogram findings.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran should be notified of such.

2.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




